 '18DECISIONS OF NATIONAL LABOR, LELNTION;S BOARDThe Petitioner's International currently represents the Employer s15 electriciansin a separatebargaining unit.The Petitioner contends that the instrumentmen and the power-house employees are entitled to severance as craft and departmentalunits, respectively.The Employer contends,inter alia,2that the Pe-titionerdoes not historically or traditionally represent,in craft ordepartmental units, employees of the types herein sought, and that,under the doctrine ofAmerican Potash ct Chemical Corporation, 107NLRB 1418, it is therefore not entitled to the ,severances herein sought.We agree. As the aforementioned facts show, none of the inter"mmelit-men or powerhouse employees herein sought engage in electrical workto any substantial degree, and by far the greater portion of the ac-tivity of both groups is concerned with workon materialswhich havenothing to do with electricity or its applications.Under thesecircumstances, we are satisfied that the Petitioner does not meet therequirement of thePotashrules.Therefore, assuming, without de-ciding, that the Employer's instrumentmen constitute, for purposesof severance, an appropriate craft group and that its powerhouse em-ployees constitute an appropriate departmental group, we are never-theless convinced that the Petitioner does not historically and tra-ditionally represent crafts or departments of this type?Accordingly,we shall dismiss the petitions in both cases.4[The Board dismissed the petitions.]z In view of our decision herein,we deem it unnecessary to consider the Employer's otherunit contentions,and we deny the Employer's motion for oral argument.3 SeeCampbell Soup Company,109 NLRB 475, 478.4 For reasons stated in his dissenting opinion inDow Chemical Company, Texas Davi-sion, 113 NLRB 1247, Member Murdock would not apply the "traditional union" test inthis case and would therefore direct a severance election for the powerhouse employeesas requested by the Petitioner.Dallas Transfer&Terminal Warehouse CompanyandDallasGeneral Drivers, Warehousemen&Helpers Local 745, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,AFL, PetitionerDallas Transfer&Terminal Warehouse CompanyandInterna-tional Association of Machinists,Lodge 1015,AFL, Petitioner.Cases Nos. 16-RC-1655 and 16-KC-1695. September 1, 1955DECISION AND DIRECTION OF ELECTIONSUponseparate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliamH. Renkel, Jr., hearing officer.The hearing officer's rulings114 NLRB-No. 7. DALLAS TRANSFER&TERMINAL WAREHOUSECOMPANY19madeat the hearingare free fromprejudicialerrorand are herebyaffirmed.'Upon the entire record in thesecases, the Board finds :1.The Employer is engaged in commerce within themeaning of theAct.22.The labororganizationsinvolved claim to representcertain em-ployees of the Employer.3.Questions concerning commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.'At Dallas, Texas, the Employer is engagedin warehousing andintrastate hauling.Its facilities include 3 public merchandise ware-houses, a truck garage and repair shop, 10 to 11 trucks for intrastatehauling of household merchandise, and 6 trucks whichit leases toAllied Van Lines, herein called Allied, for interstate hauls.''The Petitioner in Case No. 16-RC-1655, herein called the Team-sters; seeks a unit -of the Employer's drivers, forklift operators, andwarehousemen. The Petitioner in Case No. 16-RC-1695, herein calledthe'Machinists, seeks a unit of garage mechanics, helpers, and washersin the`Employer's shop. In the alternative, both 'Petitioners would:jointly represent both groups of employees in a single unit.The Em-ployer contends that a single unit of both groups, represented by onlya singlelabor organization, is alone appropriate.It further contends,that the drivers loaned by the Employer to drive the trucks it leasesto Allied should be excluded from the unit. There is no bargaininghistory for the Employer's employees.The Teamsters UnitThe Teamsters unit includes 14 city pickup and delivery drivers, 17over-the-road drivers, 11 helpers, 2 forklift truck operators, and 63warehousemen and dockmen. Of the 17 over-the-road drivers, 6 to 8drive the trucks leased by the Employer to Allied.At such times theyare subject to regulations of the Interstate Commerce Commissiongoverning interstate hauling and to the driving rules of Allied in1 The petition and otherformal papersare herebyamended toreflect theEmployer'scorrect name.2 The Employerisa Texascorporation with its principal office 'and place of businessat Dallas, Texas, where it -owns and operatesthree warehouses and is engaged in localdrayage, handling of household goods, and merchandise warehousing within the State.In 1954, the Employer receivedin excess of$200,000 forservices rendered in unloading,storing, handling,and transporting locally, as an independentcontractor,goods originatingoutside theState and transported to the Employer'swarehouses by interstatecarriers.As the Employer'swarehouseactivitiesconstitute a link:in the chain of interstate coin-merce and its annualincome received for theseservices renderedwhich constitute a partof interstate commercetotals in excessof $100,000, we find that it would effectuate thepurposesof the Act to assert _jurisdictionin this case.United Warehouseand TerminalCorporation,.112 NLRB 959 Accordingly,we find it unnecessary to considerthe othercontentions raised bythe partiesrespecting the jurisdictional issue.357644-56-vol. 114-3,i 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurtherance of those regulations.'The Employer regularly hires and,discharges all drivers, whether or not they drive for Allied, subject,only to the latter's reservation of the right to discharge drivers forviolations of its driving rules.The Employer pays all drivers,whether or not they drive for Allied, at a fixed hourly rate. Driversregularly progress through the following stages : helpers, city pickupand delivery drivers, intercity and intrastate drivers, intrastate driversfor Allied.The Machinists GroupThe Machinists group includes 3 mechanics and 1 washer who, in aseparate work area and under separate immediate supervision,are en-gaged in the maintenance and repair of the Employer's trucks, in-cluding those it leases to Allied.The repairsrangefrom routine ad-justments to semi-overhaul jobs.In view'of the homogeneity of each group, the lack ofa bargaininghistory for the Employer's employees, and the factthat no labororganization alone seeks to represent them ina unit of larger scope, we,conclude, under the circumstances of the instantcase,that the Team-sters groupand the Machinists group constituteseparate appropriateunits.4We further conclude that the drivers loaned by the Employer-to operate the trucks it leases to Allied are employees of the Employer,.and we shall therefore include them in the unit.'Accordingly, we find that the following groups of employees of theEmployer at its warehousing and transfer establishment at Dallas,Texas, constitute units appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :A. All city pickup and delivery drivers, over-the-road drivers,truckdrivers' helpers, forklift operators, dockmen, and warehousemen,including drivers loaned to operate trucks leased by the Employer toAllied, but excluding office clerical employees, professional employees,'guards, watchmen, all other employees, and supervisors as defined inthe Act.B. All garage mechanics, mechanics' helpers, and the washer, in-cluding leadmen, but excluding office clerical employees,professional'employees,iff tiards, watchmen, all other employees, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication.]8Thus, Allied may, without advance notice to the Employer, discharge a driver forinfractionsof theserules and regulations.*Bonded Freightways,Inc.,103 NLRB 407.5WP find without merit the Employer'scontentionthat Allied'spower to dischargedrivers for cause is proof of its status as their employer, it being clear that the exercisethereof is merely in furtherance of its compliance with the regulations of the InterstateCommerce CommissionSeeOklahoma Trailer Convoy, Inc.,99 NLRB 1019, footnote 16.